DOWDELL, J.
This was an action for damages for the negligent killing by defendant’s train of plaintiff’s mare and for an injury done to a colt. The cause was tried on the plea of not guilty. The -only error assigned is that of the refusal of the court to give the general affirmative charge as requested by defendant. The only evidence offered on the trial was that of the plaintiff and one 31 P. Casey, who testified in behalf of the plaintiff. The defendant offered no testimony. Without repeating what was said by these witnesses, we think the facts testified to by them made out a sufficient prima facie case to require the court ito submit the question of the negligent killing of the mare and the injury of the colt to the jury. The facts in this case are similar to the facts in the case of the Alabama G. S. R’y. Co. v. Boyd, 124 Ala. 525, and 'what was there said with reference to the giving or refusal of the general affirmative charge is applicable here; and on the authority of that case the judgment of the circuit court will be affirmed.
Judgment affirmed.